Per Curiam.
The defendant was tried and convicted of conspiracy to commit abortion. MODA § 750.157a (Stat Ann 1971 Cum Supp § 28.354[1]). MCLA § 750.14 (Stat Ann 1962 Rev § 28.204). He was sentenced to a term of 2-1/2 to 4 years in prison. His motion for a new trial was denied.
On appeal the defendant has raised two questions. The two eases cited in support of his position on the first issue are readily distinguishable on the facts. The second issue has not been adequately briefed and argued and is considered by this Court to be abandoned. Mitcham v. City of Detroit (1959), 355 Mich 182; People v. Williams (1971), 29 Mich App 420; and People v. Heard (1971), 31 Mich App 439. No argument or formal submission is necessary.
The motion to affirm is granted.